DETAILED ACTION
Status of the Application
1.	Applicant’s Request for Continued Examination filed April 1, 2021 is received.
2.	Claim 1 is amended.  Claims 4 – 18 are cancelled.  Claims 1 – 3 and 19 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 3 and 19 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 3 and 19 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Lee (U.S. Pub. 2016/0351631), Miyake (U.S. Pub. 2016/0195983), Lee 2 (U.S. Pub. 2015/0185476), Ippel (U.S. Pub. 2010/0123675), Fournier et al. (U.S. Pub. 2018/0081481), and Baek et al. (U.S. Pub. 2018/0039357).
Regarding claim 1, neither Lee nor Miyake nor Lee 2 nor Ippel nor Fournier nor Baek teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“wherein the second touch sensor substrate is formed of a single material which is formed of polyurethane,
wherein the second touch sensor substrate is directly disposed on the touch sensor and in contact with the touch sensor,

wherein an area of the touch sensor is greater than a total area of the first touch sensor substrate,
wherein a portion of a lower surface of the touch sensor is exposed from the first touch sensor substrate, and
wherein the first touch sensor substrate includes a hole filled with a conductive material that electrically connects the touch sensor and the circuit board.”
Regarding claims 2 – 3 and 19, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RYAN A LUBIT/Primary Examiner, Art Unit 2626